Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 07/20/2022 has been entered and fully considered. 
Claims 12,13,14,15,16,17,18,19 are pending, of which claims 12,19 were amended.  The amendments of claims 12,19 are supported by the originally filed disclosure.  
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 19, including “other known filter materials, and the claim also recites paper,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 19, including “natural, and the claim also recites cotton,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 19, including “synthetic, and the claim also recites fiberglass,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) rejection under 35 U.S.C. 102(a)(1) as being anticipated by US 3417551 (herein known as BONELL), has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) rejection under 35 U.S.C. 102(a)(1) as being anticipated by US 20040103626 (herein known as WARTH), has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) rejection under 35 U.S.C. 103 as being obvious over US 3417551 (herein known as BONELL), has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) rejection under 35 U.S.C. 103 as being obvious over US 20040103626 (herein known as WARTH), has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) rejection under 35 U.S.C. 103 as being obvious over US 20040103626 (herein known as WARTH) in view of US 3413782 (herein known as BARTLETT), has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Allowable Subject Matter
Claims 12,13,14,15,16,17,18,19 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hani Sayed on 24 August 2022.

The application has been amended as follows: 
For instant claim 19, “


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776